EXHIBIT 10.48

 

NINTH AMENDMENT TO

 

THE FISHER-PRICE PENSION PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Fisher-Price Pension Plan for the
benefit of eligible employees of Fisher-Price, Inc. and certain other
subsidiaries; and

 

WHEREAS, the provisions of the Plan are set forth in a 1994 Restatement, as
amended by a Seventh and Eighth Amendment thereto; and

 

WHEREAS, Mattel desires to amend the Plan to (i) clarify the definition of
regular employee (ii) conform the provisions of the Plan to final regulations
for defined benefit plans adopted under Code Section 401(a)(9), and (iii) change
the provisions for payment of small accounts in accordance with the mandatory
rollover rules of Code Section 401(a)(31)(B); and

 

WHEREAS, in Section 9.1 of the Plan, Mattel reserved the right to amend the Plan
at any time in whole or in part;

 

NOW, THEREFORE, to effect the foregoing, Mattel does hereby declare that the
Plan be, and hereby is, amended as follows:

 

1. Effective as of January 1, 2005, Section 1.4(f) shall be deleted in its
entirety and replaced with the following:

 

  “(f) “Regular employee” means a common law employee excluding the following:

 

(i) any employee who is an intern, toy tester or department aide;

 

(ii) any employee who is classified by the Company or an Affiliated Corporation
as a Leased Employee; or

 

(iii) any person who is classified by the Company as being in one or more of the
following ineligible categories, even if the Company’s classification is
incorrect or the person is otherwise determined to be a common law employee of
the Company:

 

(A) Project Employees—persons who the Company classifies as employed to work on
discrete projects or creative matters, or as the equivalent (such as students or
interns), except to the extent the Company, by written notice, elects to extend
Plan participation to them;

 

(B) Persons Waiving Participation—persons to whom the Company did not extend the
opportunity of participating in this Plan, and who, as determined by the
Company, agreed to such nonparticipation status;



--------------------------------------------------------------------------------

(C) Persons Not Classified As Employees for Tax Purposes—persons who the Company
does not classify as Employees for federal tax purposes, as evidenced by its
failure to withhold employment and income taxes from their compensation,
including, without limitation, independent contractors, consultants, persons
working for a nonparticipating employer that provides goods or services
(including temporary employee services) to the Company, and persons working for
an entity for whom the Company provides goods or services;

 

(D) Non-Employees Taken into Account for Discrimination Testing or Other
Statutory Purposes—persons who are not classified by the Company as its Regular
Employees, but who must be taken into account in testing this Plan for
discrimination or for other statutory purposes; or

 

(E) Employees on Terminal Leave—persons who the Company has determined to have
permanently ceased to render active services but who it continues to treat as
employees for certain purposes, except to the extent the Company, by written
notice, elects to extend Plan participation to them.”

 

2. The following paragraph shall be added to the end of Section 4.3 of the Plan
effective as of January 1, 2003:

 

“Unless the Participant’s Spouse is the sole designated Beneficiary under this
Section 4.3, and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Participant’s lifetime may not exceed the applicable distribution period for the
Participant under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9
of the Treasury regulations for the calendar year that contains the annuity
starting date. If the annuity starting date precedes the year in which the
Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s Spouse is
the Participant’s sole designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
section, or the joint life and last survivor expectancy of the Participant and
the Participant’s Spouse as determined under the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the calendar year that contains the annuity start date.”

 

2



--------------------------------------------------------------------------------

3. Effective as of March 28, 2005, Section 4.4(a) is deleted in its entirety and
replaced with the following:

 

“(a) Payment of Small Benefits. If the present value of the accrued monthly
pension benefit, as determined in accordance with the assumptions set forth in
Section 5.4, to which a Participant is entitled does not exceed $1,000 ($5,000
prior to March 28, 2005 and $3,500 prior to January 1, 1998), such present value
shall be paid to such Participant in a single sum payment unless the Participant
elects to receive payment in a direct rollover to an “eligible retirement plan”
as provided in Section 4.4(b); provided, however, no single sum distribution
shall be made under this Section 4.4(a) if the Participant has previously had an
annuity starting date with respect to his accrued benefit.”

 

4. Effective as of March 28, 2005, the first sentence of Section 5.4 shall be
deleted and replaced with the following:

 

“If upon termination of employment the present value of a Participant’s accrued
monthly pension benefit does not exceed $1,000 ($5,000 for distributions prior
to March 28, 2005), the Company shall direct the Trustee to pay to the
Participant, either directly or in a direct rollover if elected by the
Participant in accordance with Section 4.4(b), the actuarial equivalent of his
entire accrued monthly pension benefit and the Participant’s accrued benefit
shall be cancelled.”

 

5. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 22 day of December, 2005.

 

MATTEL, INC. By:   /S/ MICHELLE CHARMELLO Name:   Michelle Charmello Title:  
VP, Comp & Benefits

 

3